DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the fourth region and fifth region are located in the first row of the plurality of rows of regions” and “the sixth region and seventh region are located in the second row of the plurality of rows of regions” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 21 are objected to because of the following informalities: 
As to claim 1: It recites “wherein the first Vcom value is associated with a first row of regions of a plurality of rows of regions of the electronic display, wherein the second Vcom value is associated with a second row of regions of the plurality of rows of regions, wherein the first line of pixels is located between the first row of regions and the second row of regions, wherein each respective Vcom value of the plurality of Vcom values is associated with a respective row of the plurality of rows of regions of the electronic display”, The “each respective Vcom value of the plurality of Vcom values is associated with a respective row of the plurality of rows of regions of the electronic display” should be changed to ---each respective Vcom value of the plurality of Vcom values is associated with a respective row of region of the plurality of rows of regions of the electronic display--- in order to match claim limitation of the first Vcom value is associated with a first row of regions of a plurality of rows of regions of the electronic display.  Appropriate correction is required.
As to claim 21: It recites “determine a second Vcom value of the plurality of line-specific Vcom values for a second line of pixels by interpolating between: the second Vcom value of the plurality of Vcom values” should be changed to ---determine a second line-specific Vcom value of the plurality of line-specific Vcom values for a second line of the plurality of lines of pixels by interpolating between: the second Vcom value of the plurality of Vcom values associated with the second row of regions of the plurality of rows of regions---. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1: The newly added limitation “cause a first voltage corresponding to the first line-specific Vcom value to be provided to the first line of pixels and a second voltage corresponding to the second line-specific Vcom value to be provided to the second line of pixels” is not described in the original disclosure (emphasis added). According to the specification, it does not describe the integrated circuitry is configured to provide a first voltage and a second voltage to the first line of pixels and the second line of pixel accordingly. Therefore, the newly added limitation is considered as new matter.
As to claims 2, 5-7: Claims 2, 5-7 are dependent claim of claim 1. Therefore, claims 2, 5-7 are rejected with same rationale as claim 2.

Claims 2, 5-7, 9-11, 13-14, 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a first Vcom value of a plurality of Vcom value and a second Vcom value of the plurality of Vcom values, wherein the first Vcom value is associated with a first row of regions of a plurality of rows of regions of the electronic display, wherein the second Vcom value is associated with a second row of regions of the plurality of rows of regions”, does not reasonably provide enablement for “determining a second plurality of Vcom values different from the plurality of Vcom values, wherein each respective Vcom value of the second plurality of Vcom values is associated with a respective of a plurality of regions of the electronic display”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 2: Claim 2 is a dependent claim of claim 1. It recites “determining a second plurality of Vcom values different from the plurality of Vcom values, wherein each respective Vcom value of the second plurality of Vcom values is associated with a respective of a plurality of regions of the electronic display”. However, claim 1 recites “a first Vcom value of a plurality of Vcom value and a second Vcom value of the plurality of Vcom values, wherein the first Vcom value is associated with a first row of regions of a plurality of rows of regions of the electronic display, wherein the second Vcom value is associated with a second row of regions of the plurality of rows of regions”. In addition, claim 2 also recites “determine the plurality of Vcom values based at least in part on the second plurality of Vcom values”. According to claim 1, the plurality of Vcom values are already determined. Therefore, it does not reasonably provide enablement for “determining a second plurality of Vcom values different from the plurality of Vcom values, wherein each respective Vcom value of the second plurality of Vcom values is associated with a respective of a plurality of regions of the electronic display; and determine the plurality of Vcom values at least in part on the second plurality of Vcom values”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As to claims 5-7: Claims 5-7 are dependent claim of claim 2. Therefore, claims 5-7 are rejected with same rationale as claim 2.
As to claim 9: Claim 9 is a dependent claim of claim 8. It recites “determining a second plurality of Vcom values different from the plurality of Vcom values, wherein each respective Vcom value of the plurality of Vcom values is associated with a respective region of a plurality of regions of the electronic display”. However, Claim 8 recites “each respective Vcom value of the plurality of Vcom values is associated with a respective row of a plurality of rows of regions of an electronic display”. In addition, claim 9 also recites “determine the plurality of Vcom values based at least in part on the second plurality of Vcom values”. According to claim 8, the plurality of Vcom values are already determined. Therefore, it does not reasonably provide enablement for “determining a second plurality of Vcom values different from the plurality of Vcom values, wherein each respective Vcom value of the plurality of Vcom values is associated with a respective region of a plurality of regions of the electronic display; and determine the plurality of Vcom values based at least in part on the second plurality of Vcom values”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As to claims 10-11, 13-14: Claims 10-11, 13-14 are dependent claims of claim 9. Therefore, claims 10-11, 13-14 are rejected with same rationale as claim 9.
As to claim 23: Claim 23 recites wherein the fourth region and fifth region are located in the first row of the plurality of rows of regions; wherein the sixth region and seventh region are located in the second row of the plurality of rows of regions. However, according to Fig. 8 of the specification, it does not describe these features. Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-11, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9: The term “each respective Vcom value of the plurality of Vcom values is associated with a respective region of a plurality of regions of the electronic display” in claim 9 is a relative term which renders the claim indefinite. The term “the plurality of Vcom values” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claims 10-11, 13-14: Claims 10-11, 13-14 are dependent claims of claim 9. Therefore, claims 10-11, 13-14 are rejected with same rationale as claim 9. 

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
As to claim 23: The term “determining a fourth Vcom value for a fourth region of the electronic display and a fifth Vcom value for a fifth region of the electronic display, wherein the fourth region and fifth region are located in the first row of the plurality of rows of regions; determining a sixth Vcom value for a sixth region of the electronic display and a seventh Vcom value for a seventh region of the electronic display, wherein the sixth region and seventh region are located in the second row of the plurality of rows of regions; and determining an eighth Vcom value for an eighth region of the electronic display and a ninth Vcom value for a ninth region of the electronic display, wherein the eighth region and nth region are located in the third row of the plurality of rows of regions;” in claim 23 is used by the claim to mean “determining a fourth Vcom value for a fourth region of the electronic display and a fifth Vcom value for a fifth region of the electronic display, wherein the fourth region and fifth region are located in the first row of the plurality of rows of regions; determining a sixth Vcom value for a sixth region of the electronic display and a seventh Vcom value for a seventh region of the electronic display, wherein the sixth region and seventh region are located in the second row of the plurality of rows of regions; and determining an eighth Vcom value for an eighth region of the electronic display and a ninth Vcom value for a ninth region of the electronic display, wherein the eighth region and ninth region are located in the third row of the plurality of rows of regions”, while “the accepted meaning is “determining a fourth Vcom value for a fourth region and a fifth region of the electronic display” because the fourth region and the fifth region are located in the same row region of the plurality of regions; “determining a seventh Vcom value for a eighth region and a ninth Vcom value for an eighth region and a ninth region of the electronic display” because the eighth region and the ninth region are located in the same row region of the plurality of regions. The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-9, 13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2012/0113084 A1).
As to claim 8: Yang discloses a method (Figs. 1-5, “a method”; Abstract, ¶0014), comprising: 
determining a plurality of common voltage (Vcom) values, wherein each respective Vcom value of the plurality of Vcom values is associated with a respective row of a plurality of rows of regions of an electronic display (Figs. 1-2, determining a plurality of common voltage (Vcom) values, wherein each respective Vcom value of the plurality of Vcom values is associated with a respective row of a plurality of rows of regions of an electronic display; ¶0040, “the common voltage VCOM transmitted through the common voltage supply lines Vcom1 to Vcomn as a voltage that is commonly transmitted to a plurality of pixels is swung between the first level and the second level opposite to the polarity of the data voltage”, wherein the first level of the common voltage values corresponding to the plurality of common electrodes of an electronic display Vcom1-Vcomn represents a plurality of common voltage (Vcom) values), wherein each respective row of the plurality of rows of 3Application No. 17/003,719regions comprises a respective plurality of lines of pixels of the electronic display (Fig. 1 shows each respective row of the plurality of rows of 3Application No. 17/003,719regions comprises a respective plurality of lines of pixels of the electronic display; ¶0039); 
determining, based on the plurality of Vcom values, a plurality of area-specific Vcom values for a plurality of common electrodes of the electronic display (Figs. 1-6, determining, based on the plurality of Vcom values, a plurality of area-specific Vcom values for a plurality of common electrodes of the electronic display; ¶0080-0100, “a black image is displayed during a predetermined black insertion period before the image display period. The black insertion period may adjust the starting point and the length of the open period of the gate signal transmitted to the corresponding pixel row”, wherein the black image is displayed represents a plurality of area-specific Vcom values for a plurality of common electrodes of the electronic display), wherein the plurality of area-specific Vcom values differs from the plurality Vcom values (Fig. 4 shows the plurality of area-specific Vcom values differs from the plurality Vcom values shown in Fig.2; ¶0040-0065, 0097-0100), wherein each of the plurality of area-specific Vcom values is associated with one or more lines of pixels of a respective plurality of lines of pixels, wherein the one or more lines of pixels form a less than entire portion of the respective plurality of lines of pixels (Figs. 1-6 show each of the plurality of area-specific Vcom values is associated with one or more lines of pixels of a respective plurality of lines of pixels, wherein the one or more lines of pixels form a less than entire portion of the respective plurality of lines of pixels; 0080-0100); and 
providing the plurality of area-specific Vcom values to the one or more lines of pixels of the plurality of pixels (Fig. 4 shows providing the plurality of area-specific Vcom values to the one or more lines of pixels of the plurality of pixels; ¶0097-0100).
As to claim 9: Yang discloses comprising: determining a second plurality of Vcom values different from the plurality of Vcom values, wherein each respective Vcom value of the plurality of Vcom values is associated with a respective region of a plurality of regions of the electronic display, wherein each row of regions of the plurality of rows of regions comprises a portion of the plurality of regions; and determining the plurality of Vcom values based at least in part on the second plurality of Vcom values (Figs. 1-6, determining a second plurality of Vcom values different from the plurality of Vcom values, wherein each respective Vcom value of the plurality of Vcom values is associated with a respective region of a plurality of regions of the electronic display, wherein each row of regions of the plurality of rows of regions comprises a portion of the plurality of regions; and determining the plurality of Vcom values based at least in part on the second plurality of Vcom values; ¶0040-0065, “the common voltage VCOM transmitted through the common voltage supply lines Vcom1 to Vcomn as a voltage that is commonly transmitted to a plurality of pixels is swung between the first level and the second level opposite to the polarity of the data voltage”, wherein the second level of the common voltage values corresponding to the plurality of common electrodes Vcom1-Vcomn of the electronic display represents a second plurality of Vcom values different from the plurality of Vcom values is associated with a respective region of a plurality of regions of the electronic display).  
As to claim 13: Yang discloses determining the second plurality of Vcom values comprises: 
determining a first Vcom value for a first region of the plurality of regions, wherein the first region is located in a first row of the plurality of rows of regions formed by the plurality of regions (Figs. 2-3, 5-6 show determining a first Vcom value for a first region of the regions, wherein the first region is located in a first row of the plurality of rows of regions formed by the plurality of regions; ¶0040-0065, 0089-0114, wherein the black region represents the first region); 
determining a second Vcom value for a second region of the plurality of regions, wherein the second region is located in a second row of the plurality of rows of regions (Figs. 2-3, 5-6 show determining a first Vcom value for a first region of the regions, wherein the first region is located in a first row of the plurality of rows of regions formed by the plurality of regions; ¶0040-0065, 0089-0114, wherein the grey region represents the second region); and 
determining a third Vcom value for a third region of the plurality of regions, wherein the third region is located in a third row of the plurality of rows (Figs. 2-3, 5-6 show determining a third Vcom value for a third region of regions, wherein the third region is located in a third row of the plurality of rows; ¶0040-0065, 0089-0114, wherein the white region represents the third region).  
As to claim 15: Yang discloses determining the plurality of area-specific Vcom values comprises determining Vcom values that are each associated with two or more lines of the plurality of pixels (Figs. 1-3, 5-6 show the plurality of area-specific Vcom values comprises determining Vcom values that are each associated with two or more lines of the plurality of pixels; ¶0040-0065, 0089-0114, wherein the black region includes at least  two lines of the plurality of pixels).  
As to claim 16: Yang discloses an electronic device (Fig. 1, “an electronic device”; Abstract) comprising: 
an electronic display comprising a plurality of lines of pixels, a plurality of common electrodes, a plurality of regions, and a plurality of rows of regions of the plurality of regions (Fig. 1 shows “an electronic display 10” comprising “a plurality of lines of pixels”, “a plurality of common electrodes Vcom1-Vcomn”, a plurality of regions, and a plurality of rows of regions of the plurality of regions; ¶0039-0040, wherein the plurality of pixel rows represents a plurality of regions which the plurality of rows of pixels corresponding to rows of regions of the plurality of regions), wherein each region of the plurality of regions comprises a portion of the plurality of common electrodes and two or more lines of pixels of the plurality of lines of pixels (Figs. 1, 4, each region of the plurality of regions comprises a portion of the plurality of common electrodes and two or more lines of pixels of the plurality of lines of pixels; ¶0080-0081, 0097-0100, wherein first to third pixel lines of the pixels represents); and 
an integrated circuit (Fig. 1, “an integrated circuit 40”; ¶0026) configured to: 
determine a plurality of line-specific common voltage (Vcom) values by determining a respective Vcom value for each respective line of the plurality lines of pixels based on a plurality of common voltage (Vcom) values and a respective location of each respective line of pixels within the electronic display (Figs. 1-6, determine a plurality of line-specific common voltage (Vcom) values by determining a respective Vcom value for each respective line of the plurality lines of pixels based on a plurality of common voltage (Vcom) values and a respective location of each respective line of pixels within the electronic display; ¶0040, 0080-0114, “the common voltage VCOM transmitted through the common voltage supply lines Vcom1 to Vcomn as a voltage that is commonly transmitted to a plurality of pixels is swung between the first level and the second level opposite to the polarity of the data voltage”, wherein the first level of the common voltage values corresponding to the plurality of common electrodes of an electronic display Vcom1-Vcomn represents a plurality of common voltage (Vcom) values; and “During this period, the common voltage Vcom[4] applied to the plurality of pixels of the fourth pixel row is the second level such that each storage capacitor of the plurality of pixels included in the fourth pixel row stores and maintains the voltage of the difference between the data voltage of the first level and the common voltage Vcom[4] of the second level of the fourth pixel row. The voltage is also the voltage according to the maximum voltage difference such that it is displayed as the black image in the normally white mode”, wherein during the black insertion period, the plurality of line-specific Vcom values is determined corresponding to the plurality of specific common electrodes of the electronic display), wherein the plurality of Vcom values is determined by determining a respective Vcom value for each respective row of the plurality of rows of regions of the electronic display (Figs. 1-2, the plurality of Vcom values is determined by determining a respective Vcom value for each respective row of the plurality of rows of regions of the electronic display; ¶0040), wherein the plurality of line-specific Vcom values is different than plurality of Vcom values (Figs.1-6 show the plurality of line-specific Vcom values is different than plurality of Vcom values; ¶0040-0064, 0080-0114); and 
cause the determined plurality of line-specific Vcom values to be provided to a corresponding line of the plurality of lines of pixels (Figs. 1-6, the determined plurality of line-specific Vcom values to be provided to a corresponding line of the plurality of lines of pixels; ¶0080-0114).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2012/0113084 A1), in view of JUNG et al (US 2017/0186375 A1).
As to claim 1: Yang discloses a system (Fig. 1 shows a system; Abstract) comprising: 
an integrated circuit (Fig. 1, “an integrated circuit 40”; ¶0026) configured to:
determine, a first line-specific common voltage (Vcom) value for a first line of pixels of a plurality lines of pixels of an electronic display (Figs. 1-2, 4, determine “a first line-specific common voltage (Vcom) value Vcom1” for a first line of pixels of a plurality of lines of pixels of an electronic display; ¶0040-0065, 0080-0081, 0097-0100), wherein each respective Vcom value of the plurality of Vcom values  is associated with a respective row of the plurality of rows of regions of the electronic display (Figs. 1-6 show each respective Vcom value of the plurality of Vcom values  Vcom1-Vcomn is associated with a respective row of the plurality of rows of regions of the electronic display; Abstract, ¶0040-0065, 0080-0081, 0097-0100), wherein each respective Vcom value of the plurality of Vcom values is associated with a respective row of a plurality of rows of regions of the electronic display (Figs. 1-2 shows each respective Vcom value of the plurality of Vcom values is associated with a respective row of a plurality of rows of regions of the electronic display; Abstract, ¶0040-0065), wherein each row of the plurality of rows comprises more than one line of pixels (Figs. 3, 5 show each row of the plurality of rows comprises a more than one line of pixels; Abstract, ¶0011, wherein the black image is inserted into the display represents each row of the plurality of rows comprises more than one line of pixels); and 
cause a first voltage corresponding to the first line-specific Vcom value to be provided to the first line of pixels and a second voltage corresponding to the second line-specific Vcom value to be provided to the second line of pixels (Figs. 1-6, a first voltage corresponding to the first line-specific Vcom value to be provided to the first line of pixels and a second voltage corresponding to the second line-specific Vcom value to be provided to the second line of pixels; Abstract, ¶0013-0014, 0037-0038, 0045-0048).  
Yang does not expressly disclose determine a first line-specific common voltage (Vcom) by interpolating between a first Vcom value of a plurality of Vcom values and a second Vcom value of the plurality of Vcom values, wherein the first Vcom value is associated with a first row of regions of a plurality of rows of regions of the electronic display, wherein the second Vcom value is associated with a second row of regions of the plurality of rows of regions, wherein the first line of pixels is located between the first row of regions and the second row of regions; determine a second line-specific Vcom value for a second line of pixels of the electronic display by interpolating between the second Vcom value of the plurality of Vcom values and a third Vcom value of the plurality of Vcom values, wherein the second line of pixels is located between the second row of regions and a third row of regions of the plurality of rows of regions, wherein the third Vcom value is associated with the third row of regions. However, Jung teaches a system comprises an integrated circuit is configured to determine a line-specific Vcom value of a plurality of line-specific Vcom values by interpolating between: a first Vcom value of the plurality of Vcom values and a second Vcom value of the plurality of Vcom values (Figs. 1-3, a system comprises “an integrated circuit 200-300” is configured to determine a line-specific Vcom value TELVSS” of a plurality of line-specific Vcom values by interpolating between: a first Vcom value of the plurality of Vcom values and a second Vcom value of the plurality of Vcom values; ¶0016, 0026, 0045-0056, 0085, 0091, 0103). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to determine a first line-specific Vcom value of the plurality of line-specific Vcom values by interpolating between a first Vcom value of the plurality of Vcom values and a second Vcom value of the plurality of Vcom value; and determine a second Vcom value of the plurality of line-specific Vcom values by interpolating between the second Vcom value of the plurality of Vcom values, and6Application No. 17/003,719 a third Vcom value of the plurality of Vcom values, such that the first line-specific common voltage (Vcom) value for a first line of pixels of the plurality of lines of pixels of the electronic display is determined by interpolating between a first Vcom value of the plurality of Vcom values and a second Vcom value of the plurality of Vcom values, wherein the first Vcom value is associated with a first row of regions of a plurality of rows of regions of the electronic display, wherein the second Vcom value is associated with a second row of regions of the plurality of rows of regions, wherein the first line of pixels is located between the first row of regions and the second row of regions; and the second line-specific common voltage (Vcom) value for a second line of pixels of the electronic display is determined by interpolating between the second Vcom value of the plurality of Vcom values and a third Vcom value of the plurality of Vcom values, wherein the second line of pixels is located between the second row of regions and a third row of regions of the plurality of rows of regions, wherein the third Vcom value is associated with the third row of regions as taught by Jung. The motivation would have been in order to determine a target common voltage based on the target luminance and the common voltage (Jung: Abstract).
As to claim 2: Yang discloses the integrated circuit is configured to: determining a second plurality of Vcom values different from the plurality of Vcom values, wherein each respective Vcom value of the plurality of Vcom values is associated with a respective Vcom value of the second plurality of Vcom values is associated with a respective region of a plurality of regions of the electronic display, wherein each row of regions of the plurality of rows of regions includes a portion of the plurality of regions of the electronic display; and determining the plurality of Vcom values based at least in part on the second plurality of Vcom values (Figs. 1-6, determining a second plurality of Vcom values different from the plurality of Vcom values, wherein each respective Vcom value of the plurality of Vcom values is associated with a respective region of a plurality of regions of the electronic display, wherein each row of regions of the plurality of rows of regions comprises a portion of the plurality of regions; and determining the plurality of Vcom values based at least in part on the second plurality of Vcom values; ¶0040-0065, “the common voltage VCOM transmitted through the common voltage supply lines Vcom1 to Vcomn as a voltage that is commonly transmitted to a plurality of pixels is swung between the first level and the second level opposite to the polarity of the data voltage”, wherein the second level of the common voltage values corresponding to the plurality of common electrodes Vcom1-Vcomn of the electronic display represents a second plurality of Vcom values different from the plurality of Vcom values is associated with a respective region of a plurality of regions of the electronic display; Abstract, ¶0013-0014, 0037-0038, 0045-0048, 0080-0081, 0097-0100).  

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2012/0113084 A1), in view of JUNG et al (US 2017/0186375 A1), as applied to claim 2 above, and further in view of CHANG et al (CN 205140484 U).
As to claim 5: Yang does not expressly disclose a probe configured to collect optical data regarding the regions; and a flicker meter configured to receive the optical data from the probe and determine a flicker curve for each region of the plurality of regions. However, Chang teaches a processing circuitry comprises a probe configured to collect optical data regarding a plurality of regions; and a flicker meter configured to receive the optical data from the probe and determine a flicker curve for each of the plurality of regions (Figs. 1-2, “a processing circuitry” comprises “a probe 11” configured to collect optical data regarding “a plurality of regions 1-9”; and “a flicker meter 13” configured to receive the optical data from the probe and determine a flicker curve for each region of the plurality of regions; pg. 5-7, wherein the camera represents the probe). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to implement a probe and a flicker meter, such that the probe configured to collect optical data regarding the plurality of regions; and the flicker meter configured to receive the optical data from the probe and determine a flicker curve for each region of the plurality of regions as taught by Chang. The motivation would have been in order to make the calculation more accurate, the operation is simple, the cost is low, and increases the common voltage flicker of test efficiency (Chang: Abstract).
As to claim 6: Claim 6 is a dependent claim of claim 5. The prior art Yang and Chang further disclose claim limitation of the integrated circuit is configured to determine each respective Vcom value of the second plurality of Vcom values based at least in part on a respective flicker curve (Yang: Figs. 1-2, the integrated circuit is configured to determine each respective Vcom value of the second plurality of Vcom values; ¶0013-0014, 0032-0041, 0048-0051, 0069-0076; Chang: Figs. 1-2, the integrated circuit is configured to determine each respective Vcom value of the second plurality of Vcom values based at least in part on a respective flicker curve; pgs. 5-7). In addition, the same motivation is used as the rejection of claim 6. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2012/0113084 A1), in view of JUNG et al (US 2017/0186375 A1) and CHANG et al (CN 205140484 U), hereinafter Yangs as applied to claim 2 above, and further in view of CHEN (CN 106169281 A).
As to claim 7: Yangs does not expressly disclose wherein a size of each region of the regions corresponds to an aperture setting of the probe. However, Chen teaches a processing circuitry includes a probe for collecting optical data of a plurality of regions corresponds to an aperture of the probe (Figs. 1-4, “a processing circuitry 100” includes “a probe 1” for collecting optical data of “a plurality of regions P(210)” corresponds to an aperture of the probe “a size of each region of the plurality of regions P(210) corresponds to an aperture of the camera when the camera collects each of region of the plurality of regions; pg. 6-11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yangs to use a camera is capable for setting different apertures as the probe for collecting optical data of the plurality of regions, such that a size of each region of the plurality of regions corresponds to an aperture setting of the probe as taught by Chen. The motivation would have been in order to be adjusting device and adjusting method of the invention can display panel of common electrode applying a voltage to realize the better the flicker of the display panel (Chen: Abstract).

Claim(s) 10-11, 14, 19, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2012/0113084 A1), as applied to claim 8, 16, 19 above, and further in view of CHANG et al (CN 205140484 U).
As to claim 10: Yang does not expressly disclose determining a plurality of flicker curves, wherein each respective flicker curve of the plurality of flicker curves corresponds to a respective region of the plurality of regions of the electronic display; and determining the second plurality of Vcom values based at least in part on the plurality of flicker curves. However, Chang teaches determining a plurality of flicker curves, wherein each of the plurality of flicker curves corresponds to a region of the plurality of regions of the electronic display; and determining the plurality of Vcom values based at least in part on the plurality of flicker curves (Figs. 1-2, determining a plurality of flicker curves, wherein each of the plurality of flicker curves corresponds to a region of the plurality of regions of the electronic display; and determining the plurality of Vcom values based at least in part on the plurality of flicker curves; pg. 5-7). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to determining a plurality of flicker curves, wherein each respective flicker curve of the plurality of flicker curves corresponds to a respective region of the plurality of regions of the electronic display; and determining the second plurality of Vcom values based at least in part on the plurality of flicker curves as taught by Chang. The motivation would have been in order to make the calculation more accurate, the operation is simple, the cost is low, and increases the common voltage flicker of test efficiency (Chang: Abstract).
 As to claim 11: Claim 11 is a dependent claim of claim 10. The prior art Chang further discloses claim limitation of determining the plurality of flicker curves by performing a voltage sweep on the electronic display (Figs. 1-2, pg. 5-7). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 14: Yang discloses providing the plurality of area-specific Vcom values to the one or more lines of pixels (Figs. 1-2, ¶0013-0014, 0032-0041, 0048-0051, 0069-0076).  Yang does not expressly disclose measuring a flicker level at each of the regions; and determining whether each flicker level is less than a flicker perceptibility threshold. However, Chang teaches measuring a flicker level at each of a plurality of regions; and determining whether each flicker level is less than a flicker perceptibility threshold (Figs. 1-2, measuring a flicker level at each of the regions after providing the plurality of area-specific Vcom values to the one or more of pixels; and determining whether each flicker level is less than a flicker perceptibility threshold. However, Chang teaches measuring a flicker level at each of a plurality of regions after providing the plurality of area-specific Vcom values to the one or more of pixels; and determining whether each flicker level is less than a flicker perceptibility threshold; pg. 5-7, wherein Fig. 1D shows a flicker perceptibility threshold and a minimum flicker level represents each flicker level is less than the flicker perceptibility threshold). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to measuring a flicker level at each of the regions after providing the plurality of area-specific Vcom values to the one or more lines of pixels; and determining whether each flicker level is less than a flicker perceptibility threshold as taught by Chang. The motivation would have been in order to make the calculation more accurate, the operation is simple, the cost is low, and increases the common voltage flicker of test efficiency (Chang: Abstract).
As to claim 19: Yang does not expressly disclose the plurality of regions comprises at least nine regions. However, Chang teaches a display device comprises a plurality of regions comprises at least nine regions (Fig. 1C shows a display device comprises a plurality of regions comprises at least nine regions). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to have the electronic display includes at least nine regions, such that the plurality of regions comprises at least nine regions as taught by Chang. The motivation would have been in order to make the calculation more accurate, the operation is simple, the cost is low, and increases the common voltage flicker of test efficiency (Chang: Abstract).
 As to claim 24: Yang does not expressly disclose each row of the plurality of rows of regions is formed by three regions of the plurality regions. However, Chang teaches an electronic display comprises a plurality of regions (Fig. 1C shows “an electronic display 17” comprises a plurality of regions”), wherein each row of the plurality of rows of regions is formed by three regions of the plurality regions (Fig. 1C shows each row of the plurality of rows of regions is formed by three regions of the plurality regions). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to set a plurality of regions, wherein each row of the plurality of rows of regions is formed by three regions of the plurality regions as taught by Chang. The motivation would have been in order to make the calculation more accurate, the operation is simple, the cost is low, and increases the common voltage flicker of test efficiency (Chang: Abstract).
As to claim 25: Yang discloses a region is formed by three rows of the plurality of rows (Fig. 2-6 show during the black insertion period, a region is formed by the first to third rows of the plurality of pixel rows; ¶0080-0114). Yang does not expressly disclose each line of pixels of the plurality of lines of pixels is located within three regions of the plurality of regions. However, Chang teaches an electronic display comprises a plurality of regions (Fig. 1C shows “an electronic display 17” comprises a plurality of regions”), wherein each line of pixels of a plurality of pixels is located within three regions of the plurality of regions). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to set a plurality of regions, wherein each line of pixels of the plurality of lines of pixels is located within three regions of the plurality of regions as taught by Chang. The motivation would have been in order to make the calculation more accurate, the operation is simple, the cost is low, and increases the common voltage flicker of test efficiency (Chang: Abstract).

Claim(s) 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2012/0113084 A1), as applied to claim 13, 16 above, and further in view of CHANG et al (CN 205140484 U).
As to claim 20: Yang does not expressly disclose the electronic device comprises a computer, a mobile phone, a tablet, or a portable media device configured to use the electronic display to convey information to a person with reduced image artifacts. However, Zheng teaches an electronic device comprises a computer, a mobile phone, a tablet, or a portable media device configured to use the electronic display to convey information to a person with reduced image artifacts (Figs. 1-6, “an electronic device 10” comprises a computer, a mobile phone, a tablet, or a portable media device configured to use the electronic display to convey information to a person with reduced image artifacts; ¶0027-0044). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to have the electronic device comprises a computer, a mobile phone, a tablet, or a portable media device configured to use the electronic display to convey information to a person with reduced image artifacts as taught by Zheng. The motivation would have been in order to compensating for VCOM variation include determining a voltage change in pixels between frames to be displayed on an electronic display (Zheng: Abstract).
As to claim 23: Yang does not expressly disclose determining the second plurality of Vcom values comprises: determining a fourth Vcom value for a fourth region of the electronic display and a fifth Vcom value for a fifth region of the electronic display, wherein the fourth region and fifth region are located in the first row of the plurality of rows of regions; determining a sixth Vcom value for a sixth region of the electronic display and a seventh Vcom value for a seventh region of the electronic display, wherein the sixth region and seventh region are located in the second row of the plurality of rows of regions; and determining an eighth Vcom value for an eighth region of the electronic display and a ninth Vcom value for a ninth region of the electronic display, wherein the eighth region and nth region are located in the third row of the plurality of rows of regions; and determining the plurality of Vcom values comprises: determining a first row Vcom based on the first Vcom value, the fourth Vcom value, and the fifth Vcom value; determining a second row Vcom value based on the second Vcom value, the sixth Vcom value, and the seventh Vcom value; and determining a third row Vcom value based on the third Vcom value, the eighth Vcom value, and the ninth Vcom value. However, Zheng teaches an electronic device comprises an integrated circuit (Fig. 6, “an electronic device 38” comprises “an integrated circuit 64”; ¶0039-0043) for determining a fourth Vcom value for a fourth region of the electronic display and a fifth Vcom value for a fifth region of the electronic display, wherein the fourth region and fifth region are located in the first row of the plurality of rows of regions (Fig. 6 shows a fourth Vcom value for a fourth region of the electronic display and a fifth Vcom value for a fifth region of the electronic display, wherein the fourth region and fifth region are located in the first row of the plurality of rows of regions); determining a sixth Vcom value for a sixth region of the electronic display and a seventh Vcom value for a seventh region of the electronic display, wherein the sixth region and seventh region are located in the second row of the plurality of rows of regions (Fig. 6 shows determining a sixth Vcom value for a sixth region of the electronic display and a seventh Vcom value for a seventh region of the electronic display, wherein the sixth region and seventh region are located in the second row of the plurality of rows of regions); and determining an eighth Vcom value for an eighth region of the electronic display and a ninth Vcom value for a ninth region of the electronic display, wherein the eighth region and nth region are located in the third row of the plurality of rows of regions (Fig. 6 shows determining an eighth Vcom value for an eighth region of the electronic display and a ninth Vcom value for a ninth region of the electronic display, wherein the eighth region and nth region are located in the third row of the plurality of rows of regions); and determining the plurality of Vcom values comprises: determining a first row Vcom based on the first Vcom value, the fourth Vcom value, and the fifth Vcom value; determining a second row Vcom value based on the second Vcom value, the sixth Vcom value, and the seventh Vcom value (Fig. 6 shows determining a first row Vcom based on the first Vcom value, the fourth Vcom value, and the fifth Vcom value; determining a second row Vcom value based on the second Vcom value, the sixth Vcom value, and the seventh Vcom value); and determining a third row Vcom value based on the third Vcom value, the eighth Vcom value, and the ninth Vcom value (Fig. 6 shows determining a third row Vcom value based on the third Vcom value, the eighth Vcom value, and the ninth Vcom value). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to determining the second plurality of Vcom values comprises: determining a fourth Vcom value for a fourth region of the electronic display and a fifth Vcom value for a fifth region of the electronic display, wherein the fourth region and fifth region are located in the first row of the plurality of rows of regions; determining a sixth Vcom value for a sixth region of the electronic display and a seventh Vcom value for a seventh region of the electronic display, wherein the sixth region and seventh region are located in the second row of the plurality of rows of regions; and determining an eighth Vcom value for an eighth region of the electronic display and a ninth Vcom value for a ninth region of the electronic display, wherein the eighth region and nth region are located in the third row of the plurality of rows of regions; and determining the plurality of Vcom values comprises: determining a first row Vcom based on the first Vcom value, the fourth Vcom value, and the fifth Vcom value; determining a second row Vcom value based on the second Vcom value, the sixth Vcom value, and the seventh Vcom value; and determining a third row Vcom value based on the third Vcom value, the eighth Vcom value, and the ninth Vcom value as taught by Zheng. The motivation would have been in order to compensating for VCOM variation include determining a voltage change in pixels between frames to be displayed on an electronic display (Zheng: Abstract). 

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2012/0113084 A1), as applied to claims 8, 16 above, and further in view of JUNG et al (US 2017/0186375 A1).
As to claim 21: Yang does not expressly disclose the integrated circuit is configured to: determine a first line-specific Vcom value of the plurality of line-specific Vcom values for a first line of pixels of the plurality of lines of pixels by interpolating between: a first Vcom value of the plurality of Vcom values associated with a first row of regions of the plurality of rows of regions; and a second Vcom value of the plurality of Vcom values associated with a second row of regions of the plurality of rows of regions; and determine a second Vcom value of the plurality of line-specific Vcom values for a second line of pixels by interpolating between: the second Vcom value of the plurality of Vcom values, and6Application No. 17/003,719 a third Vcom value of the plurality of Vcom values associated with a third row of regions of the plurality of rows of regions. However, Jung teaches a system comprises an integrated circuit is configured to determine a line-specific Vcom value of line-specific Vcom values by interpolating between: a first Vcom value of a plurality of Vcom values associated with a first row of regions of a plurality of rows of regions and a second Vcom value of the plurality of Vcom values associated with a second row of regions of the plurality of rows of regions (Figs. 1-3, a system comprises “an integrated circuit 200-300” is configured to determine a line-specific Vcom value TELVSS” of line-specific Vcom values by interpolating between: a first Vcom value of a plurality of Vcom values associated with a first row of regions of a plurality of rows of regions and a second Vcom value of the plurality of Vcom values associated with a second row of regions of the plurality of rows of regions; ¶0016, 0026, 0045-0056, 0085, 0091, 0103, wherein each row of the plurality of rows of the sub-pixels of the display panel represents each region of the plurality of regions of the display panel). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to determine a first line-specific Vcom value of the plurality of line-specific Vcom values for a first line of pixels of the plurality of lines of pixels by interpolating between: a first Vcom value of the plurality of Vcom values associated with a first row of regions of the plurality of rows of regions; and a second Vcom value of the plurality of Vcom values associated with a second row of regions of the plurality of rows of regions; and determine a second Vcom value of the plurality of line-specific Vcom values for a second line of pixels by interpolating between: the second Vcom value of the plurality of Vcom values, and6Application No. 17/003,719 a third Vcom value of the plurality of Vcom values associated with a third row of regions of the plurality of rows of regions as taught by Jung. The motivation would have been in order to determine a target common voltage based on the target luminance and the common voltage (Jung: Abstract).
As to claim 22: Yang does not expressly disclose determining the plurality of area-specific Vcom values comprises determining a second plurality of Vcom values, wherein each Vcom value of the second plurality of Vcom values is determined by interpolating between two Vcom values of the plurality of Vcom values. However, Jung teaches a system comprises an integrated circuit is configured to determining the plurality of area-specific Vcom values comprises determining a second plurality of Vcom values, wherein each Vcom value of the second plurality of Vcom values is determined by interpolating between two Vcom values of the plurality of Vcom values (Figs. 1-3, a system comprises “an integrated circuit 200-300” is configured to determine an area-specific Vcom value TELVSS” of area-specific Vcom values by interpolating between: a first Vcom value of a plurality of Vcom values associated with a first row of regions of a plurality of rows of regions and a second Vcom value of the plurality of Vcom values associated with a second row of regions of the plurality of rows of regions; ¶0016, 0026, 0045-0056, 0085, 0091, 0103, wherein each row of the plurality of rows of the sub-pixels of the display panel represents each area-specific of the plurality of area-specifics of the display panel). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to determining the plurality of area-specific Vcom values comprises determining a second plurality of Vcom values, wherein each Vcom value of the second plurality of Vcom values is determined by interpolating between two Vcom values of the plurality of Vcom values as taught by Jung. The motivation would have been in order to determine a target common voltage based on the target luminance and the common voltage (Jung: Abstract).

Response to Arguments
Applicant’s arguments filed on August 15, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Applicant’s arguments regarding to claims 8 and 16 has been fully considered, but are not persuasive.
Applicant argues “Yang fails to disclose determining a line-specific Vcom value for a line of pixels by interpolating between Vcom values associated with rows of regions that include multiple rows of pixels of an electronic display, as generally recited by independent claims 1, 8, and 16” (Arguments/Remarks, pg. ). However, Examiner respectively disagrees.
In accordance with MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003)” (MPEP §2106, emphasis added). According to claims 8 and 16. Both claims 8 and 16 do not includes the limitation of determining a line-specific Vcom value for a line of pixels by interpolating between Vcom values associated with rows of regions that include multiple rows of pixels of an electronic display (emphasis added). Therefore, the prior art Yang teaches clearly teaches claim limitation of claims 8 and 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693